USAA EAGLE LOGO (r) USAA TARGET RETIREMENT FUNDS USAA TARGET RETIREMENT INCOME FUND USAA TARGET RETIREMENT 2020 FUND USAA TARGET RETIREMENT 2030 FUND USAA TARGET RETIREMENT 2040 FUND USAA TARGET RETIREMENT 2050 FUND SUPPLEMENT DATED AUGUST 25, 2010 TO THE FUNDS’ PROSPECTUS DATED MAY 1, 2010 The second paragraph under “Purchase and Sale of Fund Shares” on pages 8, 15, 22, 29, and 35, respectively, of the Prospectus has been revised as follows: The minimum initial purchase is $3,000 [$1,000 for IRAs]. The minimum subsequent investment is $50. The heading and the first sentence under the section referencing “Automatic Investing” on page 51 of the Prospectus is hereby deleted. 105418-0810
